Title: To Thomas Jefferson from James Richardson, 19 March 1806
From: Richardson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                before 19 Mch. 1806
                            
                        
                        The undersigned a Committee of the inhabitants of the Town & District of St. Louis, had the honor in an
                            address to you a short time since, to express their own as well as their constituents just indignation on learning the
                            injurious and ill founded reports, maliciously circulated against the Governor of the Territory of Louisiana—
                        Thus situated they thought it their duty publicly to express their confidence in the chief for whom they are
                            indebted to your fatherly cares: the distance of some of the Districts prevented their collecting & transmiting at that
                            time the Signatures of many Inhabitants. They inclose You this day a number to be added to those already forwarded, and
                            expect shortley to increase this list, which they will have the honor to send you—every good Citizen of Louisiana is thus
                            anxious to express his attachment to the General Government, and his confidence in the chief who presides over this
                            Territory—
                  We have the honor to be with great respect Sir Your Obedt. Hble. Servts.
                        
                            James Richardson
                            
                            John Mullanphy
                            
                            And. Steele
                            
                            Robt. Wescott
                            
                            P Didier
                            
                            John Hankinson
                            
                            
                        jh. Horttiz
                                
                            
                            Augte. Chouteau
                            
                            
                                J Clamorgan
                            
                            Bd. Pratte abscent
                        
                    